UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES
- against -
ANGEL LOPEZ,

Defendant,

 

 

PAUL G. GARDEPHE, U.S.D.J.:

ORDER

(S1) 4 Cr, 283 (PGG)

It is hereby ORDERED that the violation of supervised release hearing scheduled

for January 2, 2020 at 11:15 a.m. is adjourned to January 9, 2020 at 11:15 a.m. in Courtroom

705 of the Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New

York.

Dated: New York, New York
December “ , 2019

£

Aj Ag

chee Af
if Ad “4, ten ‘A oheet :

SO ORDERED.

3

it fe

 

Paul G. Gardephe ~
United States District Judge

 
